Filed 3/27/15 P. v. Yost CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062026

v.                                                                       (Super.Ct.No. FVI1301593)

MICHELLE YVONNE YOST,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed.

         Jared M. Hartman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Michelle Yvonne Yost was charged by felony complaint

with corporal injury to a spouse/cohabitant. (Pen. Code,1 § 273.5, subd. (a), count 1.) On

August 5, 2013, she entered a plea agreement and pled guilty. In accordance with the

plea agreement, the court placed her on probation for a period of 36 months under

specified terms. On August 20, 2013, a petition to revoke defendant’s probation was

filed, alleging that she was found at the victim’s residence and refused to leave, despite

knowing there was a restraining order. The petition also alleged that defendant failed to

report to her probation officer as ordered, and that she failed to comply with her

probation officer’s reasonable directives. On October 22, 2013, the court found

defendant mentally incompetent, and it suspended the criminal proceedings. The court

ordered her to be placed in a recovery program for 90 days. The court subsequently

found her competent and reinstated the proceedings. At that time, defendant admitted the

allegation that she disobeyed the court restraining order. The court reinstated her on

probation. Thereafter, a second petition to revoke defendant’s probation was filed,

alleging that she failed to report to her probation officer as ordered and failed to follow

all reasonable directives. A probation revocation hearing was held, after which the court

found her in violation of her probation, revoked probation, and sentenced her to three

years in state prison.

         Defendant filed a timely notice of appeal. We affirm.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                            PROCEDURAL BACKGROUND

       It was alleged that defendant violated her probation by failing to report to her

probation officer as ordered and failing to follow all reasonable directives of the

probation officer. A probation violation hearing was held on August 19, 2014.

Defendant’s probation officer testified that defendant was released from custody after her

last violation on February 18, 2014, and that she had not reported to probation since then.

The records indicated that she did not report until she was arrested on a bench warrant

that was issued on March 20, 2014. He also testified that she had not complied with any

terms of her probation.

                                      DISCUSSION

       Defendant appealed and, upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the

case and no arguable issues. Counsel has also requested this court to undertake a review

of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

she has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               HOLLENHORST
                                                         Acting P. J.


We concur:


MILLER
                       J.


CODRINGTON
                       J.




                                      4